Government
Plaintiff                              VS.                   Civil/Criminal No.
Defendant
Joint


EXHIBIT      DESCRIPTION OF EXHIBITS   MARKED     RECEIVED   WITNESS              EXHIBITS
NUMBER                                 FOR I.D.       IN                          SENT INTO
                                                  EVIDENCE                        JURY
                                                                                  (date & time)
                                                                                                  Case 1:18-cv-02610-TJK Document 17 Filed 11/14/18 Page 1 of 1
